Citation Nr: 1634985	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  15-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, in the amount remaining after appropriate Medicare payments have been made, for medical services rendered in December 2014.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from January 1954 to January 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision by the VA Medical Center (VAMC) in Lexington, Kentucky, the agency of original jurisdiction (AOJ) in this matter.  The Veteran testified at a videoconference Board hearing that was held in July 2016, before the undersigned.  The transcript from that hearing has been reviewed.  

The Board has reviewed the Veteran's Consolidated Health Record (CHR) file, the record maintained in the Virtual VA paperless claims processing system, and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement of unauthorized medical expenses stemming from treatment of a non-service-connected condition provided in December 2014 by private medical providers under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2014).  

The sole reason cited for denying the claim was that the Veteran in enrolled in Medicare Parts A and B and his medical expenses had already been paid, in part, by that program.  See 38 C.F.R. § 17.1002(f).  There was no finding in regard to whether the situation was an actual emergency or whether VA facilities were reasonably available, etc.  

However, 38 U.S.C.A. § 1725, the statute authorizing reimbursement of unauthorized medical expenses in situations such as this case (where only part may have been paid by the Medicare program) was amended effective February 1, 2010.  Pub.L. No. 111-137, § 1(a),(b), 123 Stat. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would extinguish only part of a Veteran's liability.  Pub.L. No. 111-1376, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4)); see also 38 C.F.R. § 17.1005.  Thus payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.  See also Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016) (holding that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract).  Unfortunately, the current record does not contain complete documentation of the bill(s) for services presented by the private hospital, or any information as to how much of the bill(s) was paid by Medicare.

Of record is a claim for payment of cost of unauthorized medical services, VA Form 10-583, signed on February 10, 2015, which indicates a claimed amount of $1,314.06, but no date of claimed treatment.  See VA Form 10-583, submitted by Frankfort Fire and EMS, dated February 10, 2015.  However attached were copies of a chest CTA (computed topography angiogram) and chest X-ray report from [redacted] dated December 14, 2014.

The record also contains a billing statement from [redacted], dated April 4, 2015.  This bill reflects charges in the amount of $1,216.01 for treatment the Veteran received between December 26-29, 2014.  Additional records from that facility show the Veteran had been evaluated on December 26, 2014, for lower extremity swelling.  

Because the Veteran's medical reimbursement file is currently incomplete, it is not entirely clear what medical expenses were incurred in December 2014, including what amounts have been paid or are due and owed by the Veteran, and what amounts have been paid by other sources, such as Medicare.  Under the provision of 38 U.S.C.A. § 1725 (c)(4)(B), in any case in which a third party, such as Medicare, is financially responsible for part of the Veteran's emergency treatment expenses, the Secretary of VA shall be the secondary payer.  Therefore, the Veteran must identify all the expenses for which he seeks VA reimbursement in this case and then provide adequate verification of the original bill(s) for the purpose of establishing the amount of medical expenses incurred and paid in December 2014.  

Additional development should be accomplished upon remand as well.  

In testimony provided by the Veteran during the July 2016 Board hearing, he indicated that in December 2014, he experienced severe respiratory distress and was transported by ambulance to the nearest emergency room, at [redacted].  He stated the hospital staff made multiple attempts to transfer him to a VA facility, but that the requests were denied as there were no available beds.  The Veteran states that as a result he was hospitalized for several (five) days at the private hospital at considerable expense.  He asserts that it was not his fault that VA beds were unavailable and therefore VA is obligated to pay the balance of his medical bills, because his health care coverage from Medicare Parts A and B did not cover the entire expense.  See VA form 9 dated May 15, 2015 and July 2016 Hearing Transcript.

However there is no specific evidence demonstrating that a VA facility rejected any transfer attempts.  In fact, of record a transfer summarization note which shows that on December 14, 2014, the [redacted] transferred the Veteran to the Lexington VA Medical Center to continue treatment for COPD exacerbation.  See Inter-facility Transfer Form from Lexington-LD VA Medical Center, dated December 14, 2014 (stating the nature of services needed by the Veteran requiring transfer as "Treatment for Acute Care").  Therefore clarification is necessary as to whether a VA facility was feasibly available to treat the Veteran's complaints.  

Another requirement for reimbursement pursuant to 38 U.S.C.A. § 1725 is that the Veteran be enrolled in the VA health care system and have received care at a VA medical facility within the previous 24 months.  38 U.S.C.A. § 1725 (b).  The record as it is currently before the Board does not address whether the Veteran meets this requirement.  As such, remand is required to determine if the Veteran was enrolled in the VA health care system at the time the unauthorized medical expenses were incurred, and whether he had received care at a VA medical facility in the prior 24 months. 

Because the record has not been developed as to the remaining criteria under the Millenium Bill Act, while on remand, the AOJ should ensure that all other requirements under 38 U.S.C.A. § 1725 are satisfied and, if so, what costs may be paid or reimbursed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran in writing and request that he identify (with supporting evidence) all the expenses for which he seeks VA reimbursement in this case.  Also request that he clarify the precise dates for which he seeks reimbursement.  He should provide copies of any receipts, canceled checks, or other evidence, which would assist in establishing the amount of expenses he paid.  

[Note: the record contains documentation of an outstanding balance in the amount of $1,314.06 for services rendered on December 14, 2014 as well as documentation of an outstanding balance in the amount of $1,216.01 for services rendered on December 26, 2014.]  

2.  Copies of all relevant billing and payment statements stemming from the Veteran's treatment in December 2014 treatment should be obtained.  The Board is particularly interested in records pertaining to the dollar amount paid by Medicare and/or any other health-plan coverage for charges billed by [redacted], as well as any out-of-pocket charges paid by the Veteran.  All such available documents should be associated with the claims file.

3.  Obtain all medical records which are pertinent to the Veteran's treatment on December 14, 2014, and from December 26-29, 2014.  These should include the discharge summary, progress notes, medication orders, and nursing notes, for any relevant hospital treatment rendered to the Veteran at the [redacted] on, and after, December 14, 2014.  If, after making reasonable efforts to obtain these records, they are unavailable, notify the Veteran and (a) identify the specific records that are unavailable; (b) briefly explain the efforts made by the AOJ to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence. 

4.  Determine whether the Veteran was enrolled in the VA health care system and received care at a VA medical facility within the 24 months prior to the incurrence of the unauthorized medical expenses in December 2014.  A written statement addressing the Veteran's enrollment status and receipt of VA treatment must be associated with the claims file.  

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the claim on the merits.  The claim may not be denied on the sole basis that the Veteran had partial coverage by Medicare for the treatment in question.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


